NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       APR 17 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

DENNIS ANDRES ACEVES-NOLASCO,                   No.    19-71509

                Petitioner,                     Agency No. A204-689-946

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 3, 2020**

Before:      MURGUIA, CHRISTEN, and BADE, Circuit Judges.

      Dennis Andres Aceves-Nolasco, a native and citizen of Mexico, petitions

pro se for review of the Board of Immigration Appeals’ order dismissing his appeal

from an immigration judge’s decision finding him ineligible for cancellation of

removal and denying his applications for asylum, withholding of removal, relief

under the Convention Against Torture (“CAT”), and for voluntary departure. We


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, Garcia-Milian v. Holder, 755 F.3d 1026, 1031 (9th Cir.

2014), and we review de novo claims of due process violations in immigration

proceedings, Jiang v. Holder, 754 F.3d 733, 738 (9th Cir. 2014). We deny the

petition for review.

      The agency found Aceves-Nolasco’s conviction for a drive by shooting in

violation of Washington Revised Code §§ 9A.36.045 and 9.41.010 qualified as a

particularly serious crime that rendered him ineligible for asylum and withholding

of removal. Aceves-Nolasco does not challenge the agency’s dispositive

determination. See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th Cir.

2013) (issues not specifically raised and argued in a party’s opening brief are

waived). Aceves-Nolasco also does not challenge the agency’s determination that

his conviction constituted a crime involving moral turpitude that precluded him

from demonstrating the good moral character necessary to qualify for cancellation

of removal and voluntary departure. See id.

      Substantial evidence supports the agency’s denial of deferral of removal

under CAT because Aceves-Nolasco failed to show it is more likely than not he

will be tortured by or with the consent or acquiescence of the government if

returned to Mexico. See Zheng v. Holder, 644 F.3d 829, 835-36 (9th Cir. 2011)

(claims of possible torture speculative); Dhital v. Mukasey, 532 F.3d 1044, 1051


                                          2                                    19-71509
(9th Cir. 2008) (explaining that “petitioner must demonstrate that he would be

subject to a ‘particularized threat of torture’” to obtain CAT relief) (citation

omitted).

      Aceves-Nolasco’s contentions that the agency violated his right to due

process fail. See Padilla-Martinez v. Holder, 770 F.3d 825, 830 (9th Cir. 2014)

(“To prevail on a due-process claim, a petitioner must demonstrate both a violation

of rights and prejudice.”).

      PETITION FOR REVIEW DENIED.




                                           3                                       19-71509